



Exhibit 10(d)


ARCONIC INC.
SPECIAL RETENTION AWARD AGREEMENT
NEIL MARCHUK
Grant Date: May 14, 2019
 
The terms and conditions of this Global Special Retention Award Agreement,
including Appendices A and B attached hereto, (the “Award Agreement”) are
authorized by the Compensation and Benefits Committee of the Board of
Directors. The special retention award (“Special Retention Award”) is granted to
the Participant under the 2013 Arconic Stock Incentive Plan, as amended and
restated and as may be further amended from time to time (the “Plan”).
Terms that are defined in the Plan have the same meanings in the Award
Agreement.
NOTE: To avoid cancellation of the Special Retention Award, the Participant must
affirmatively accept the Award and the terms of this Award Agreement within 6
months of the grant date, as set forth in paragraph 30 of the Award Agreement.
General Terms and Conditions
1. The Special Retention Awards are subject to the provisions of the Plan and
the provisions of the Award Agreement. If the Plan and the Award Agreement are
inconsistent, the provisions of the Plan will govern. Interpretations of the
Plan and the Award Agreement by the Committee are binding on the Participant and
the Company. A Special Retention Award is an undertaking by the Company to issue
the number of Shares indicated in the notice of the Special Retention Award on
the date the Special Retention Award vests, subject to the fulfillment of
certain conditions, except to the extent otherwise provided in the Plan or
herein.
Vesting and Payment
2. The Special Retention Award vests on the earlier of (i) the effective date of
the separation into two independent, publicly-traded companies of Arconic Inc.’s
Engineered Products and Forgings (including Wheels) businesses and its Global
Rolled Products, Extrusions and Building and Construction Systems businesses and
(ii) May 14, 2020, and will be paid to the Participant in Shares on the vesting
date or within 90 days thereafter.
3. As a condition to a Special Retention Award vesting, a Participant must
remain an active employee of the Company or a Subsidiary through the date of
vesting. Except as provided in paragraph 5, if a Participant’s employment with
the Company (including its Subsidiaries) is terminated prior to the vesting date
of the Special Retention Award, the Special Retention Award is forfeited and is
automatically canceled.
4. Special Retention Awards will be paid by the issuance to the Participant of
Shares covered by the Special Retention Award. Prior to issuance of the Shares,
the Participant has no voting rights. Dividend equivalents will accrue on
Special Retention Awards, unless the Committee determines that no dividend
equivalents may be accrued or paid. Dividend equivalents that accrue on Special
Retention Awards will be equal to the common stock dividend per Share payable on
the Company’s common stock multiplied by the number of Shares covered by the
Special Retention Award. Notwithstanding any provision herein to the contrary,
no dividends or dividend equivalents will be paid on Special Retention Awards
that have not vested.
5. The following are exceptions to the vesting rules:
  
•         Involuntary Termination without Cause: An unvested Special Retention
Award held by a Participant who is involuntarily terminated without Cause (as
defined below) from employment with the Company or a Subsidiary during the
vesting period is not forfeited in whole but only in part upon termination of
employment. The portion of the Special Retention Award that is not forfeited
vests on the original stated vesting date set forth in paragraph 2 and is
calculated based on a proportionate



1

--------------------------------------------------------------------------------





share of the time during the vesting period that the Participant remained
actively employed with the Company or a Subsidiary, with the remaining portion
being automatically forfeited. The proportionate share is computed on the basis
of the actual number of days actively employed after the date of grant over a
total vesting period of three years of 360 days each (or a total vesting period
of 1,080 days). For example, a Participant who is involuntarily terminated
without Cause from employment with the Company (or a Subsidiary) at the end of
the first year of the three-year vesting period will receive one-third of the
Shares upon vesting, with the remaining two-thirds of the Shares being
automatically forfeited upon termination.
For this purpose, if the Participant participates in the Arconic Inc. Change in
Control Severance Plan, “Cause” shall have the meaning set forth in such
plan. If the Participant does not participate in the Arconic Inc. Change in
Control Severance Plan, “Cause” means (i) the willful and continued failure by
the Participant to substantially perform the Participant’s duties with the
Employer that has not been cured within 30 days after a written demand for
substantial performance is delivered to the Participant by the Board or the
Participant’s direct supervisor, which demand specifically identifies the manner
in which the Participant has not substantially performed the Participant’s
duties, (ii) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company or a Subsidiary, monetarily
or otherwise; (iii) the Participant’s fraud or acts of dishonesty relating to
the Company or any of its Subsidiaries, or (iv) the Participant’s conviction of
any misdemeanor relating to the affairs of the Company or any of its
Subsidiaries or indictment for any felony. For purposes of clauses (i) and
(ii) of this definition, no act, or failure to act, on the Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by the Participant
not in good faith and without reasonable belief that the Participant’s act, or
failure to act, was in the best interest of the Company.
  
•         Death or Disability: An unvested Special Retention Award held by a
Participant, who dies while an employee or who is permanently and totally
disabled while an employee, is not forfeited but vests on the original stated
vesting date set forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.
 
•         Change in Control: A Special Retention Award vests if a Replacement
Award is not provided following certain Change in Control events, as described
in the Plan. If the Change in Control qualifies as a “change in control event”
within the meaning of Treas. Reg. § 1.409-3(i)(5), the vested Special Retention
Award will be paid to the Participant within 30 days following the Change in
Control. If the Change in Control does not so qualify, the vested Special
Retention Award will be paid to the Participant on the original stated vesting
date set forth in paragraph 2.

 
•         Termination Following Change in Control: As further described in the
Plan, if a Replacement Award is provided following a Change in Control, but
within 24 months of such Change in Control the Participant’s employment is
terminated without Cause (as defined in the Arconic Inc. Change in Control
Severance Plan) or by the Participant for Good Reason (as defined in the Arconic
Inc. Change in Control Severance Plan), the Replacement Award will vest and will
be paid to the Participant on the original stated vested date set forth in
paragraph 2.

Taxes


2

--------------------------------------------------------------------------------





6. All taxes required to be withheld under applicable tax laws in connection
with a Special Retention Award must be paid by the Participant at the
appropriate time under applicable tax laws. The Company may satisfy applicable
tax withholding obligations by any of the means set forth in Section 15(l) of
the Plan, but will generally withhold from the Shares to be issued upon payment
of the Special Retention Award that number of Shares with a fair market value on
the vesting date equal to the taxes required to be withheld at the minimum
required rates or, to the extent permitted under applicable accounting
principles, at up to the maximum individual tax rate for the applicable tax
jurisdiction, which include, for Participants subject to taxation in the United
States, applicable income taxes, federal and state unemployment compensation
taxes and FICA/FUTA taxes. Notwithstanding the foregoing, if the Participant is
subject to the short-swing profit rules of Section 16(b) of the Securities
Exchange Act of 1934, as amended, the Company will withhold Shares from the
Shares to be issued upon payment of the Special Retention Award, as described
herein, and will not use the other means set forth in the Plan unless pursuant
to an election by the Participant or in the event that withholding in Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences. Further, notwithstanding anything herein to the
contrary, the Company may cause a portion of the Special Retention Award to vest
prior to the stated vesting date set forth in paragraph 2 in order to satisfy
any Tax-Related Items that arise prior to the date of settlement of the Special
Retention Award; provided that to the extent necessary to avoid a prohibited
distribution under Section 409A of the Code, the portion of the Special
Retention Award so accelerated and settled shall be with respect to a number of
Shares with a value that does not exceed the liability for such Tax-Related
Items.
Beneficiaries
7. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Special Retention Awards that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form are available from the Communications Center on Merrill Lynch’s OnLine®
website www.benefits.ml.com.
8. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s OnLine® website
www.benefits.ml.com. A Participant may revoke a beneficiary designation at any
time by written notice to the Communications Center on Merrill Lynch’s OnLine®
website www.benefits.ml.com or by filing a new designation form. Any designation
form previously filed by a Participant will be automatically revoked and
superseded by a later-filed form.
9. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.
10. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Special Retention Award prior to the death of the Participant who designated
such beneficiary.
11. Unless the Participant indicates on the form that a named beneficiary is to
receive Special Retention Awards only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Special Retention Awards upon vesting. Unless otherwise
indicated, all such beneficiaries will have an equal, undivided interest in all
such Special Retention Awards.
12. Should a beneficiary die after the Participant but before the Special
Retention Award is paid, such beneficiary’s rights and interest in the Special
Retention Award will be transferable by the beneficiary’s last will and
testament or by the laws of descent and distribution. A named beneficiary who
predeceases the Participant will obtain no rights or interest in a Special
Retention Award, nor will any person claiming on behalf of such
individual. Unless otherwise specifically indicated by the Participant on the
beneficiary designation form, beneficiaries designated by class (such as
“children,” “grandchildren” etc.) will be deemed to refer to the members of the
class living at the time of the Participant’s death, and all members of the
class will be deemed to take “per capita.”
13. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Special Retention Award that has not yet
vested or been paid at the time of death of the Participant will vest and be


3

--------------------------------------------------------------------------------





paid to the Participant’s legal heirs pursuant to the Participant’s last will
and testament or by the laws of descent and distribution.
Adjustments
14. In the event of an Equity Restructuring, the Committee will equitably adjust
the Special Retention Award as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Special Retention Award; and (ii) adjusting the terms and
conditions of the Special Retention Award. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Committee will determine whether an adjustment is equitable.
Repayment/Forfeiture
15. Notwithstanding anything to the contrary herein, pursuant to Section 15(e)
of the Plan the Committee has full power and authority, to the extent permitted
by governing law, to determine that the Special Retention Award will be canceled
or suspended at any time prior to a Change in Control: (i) if the Participant,
without the consent of the Committee, while employed by the Company or a
Subsidiary or after termination of such employment, becomes associated with,
employed by, renders services to or owns any interest (other than an interest of
up to 5% in a publicly traded company or any other nonsubstantial interest, as
determined by the Committee) in any business that is in competition with the
Company or any Subsidiary; (ii) in the event of the Participant’s willful
engagement in conduct which is injurious to the Company or any Subsidiary,
monetarily or otherwise; (iii) in the event of an Executive Officer’s misconduct
described in Section 15(f) of the Plan; or (iv) in order to comply with
applicable laws as described in Section 15(h) of the Plan.
Further, as an additional condition of receiving the Special Retention Award,
the Participant agrees that the Special Retention Award and any benefits or
proceeds the Participant may receive hereunder shall be subject to forfeiture
and/or repayment to the Company to the extent required (i) under the terms of
any recoupment or “clawback” policy adopted by the Company to comply with
applicable laws or with the Company’s Corporate Governance Guidelines or other
similar requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Agreement without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Special Retention Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
16. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Agreement, no Shares issuable upon vesting of the
Special Retention Awards, and no certificate representing all or any part of
such Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.
17. Non-Transferability. The Special Retention Award is non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


4

--------------------------------------------------------------------------------





18. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Special Retention Award shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Agreement.
19. Notices. Any notice required or permitted under the Award Agreement shall be
in writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.
20. Severability and Judicial Modification. If any provision of the Award
Agreement is held to be invalid or unenforceable under the applicable laws of
any country, state, province, territory or other political subdivision or the
Company elects not to enforce such restriction, the remaining provisions shall
remain in full force and effect and the invalid or unenforceable provision shall
be modified only to the extent necessary to render that provision valid and
enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Agreement and all other provisions shall remain valid and
enforceable.
21. Successors. The Award Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
22. Appendices. Notwithstanding any provisions in the Award Agreement, for
Participants residing and/or working outside the United States, the Special
Retention Award shall be subject to the additional terms and conditions set
forth in Appendix A to the Award Agreement and to any special terms and
conditions for the Participant’s country set forth in Appendix B to the Award
Agreement. Moreover, if the Participant relocates outside the United States or
relocates between the countries included in Appendix B, the additional terms and
conditions set forth in Appendix A and the special terms and conditions for such
country set forth in Appendix B will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendices
constitute part of the Award Agreement.
23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Special Retention Award and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24. Compliance with Code Section 409A. It is intended that the Special Retention
Award granted pursuant to the Award Agreement be compliant with Section 409A of
the Code and the Award Agreement shall be interpreted, construed and operated to
reflect this intent. Notwithstanding the foregoing, the Award Agreement and the
Plan may be amended at any time, without the consent of any party, to the extent
necessary or desirable to satisfy any of the requirements under Section 409A of
the Code, but the Company shall not be under any obligation to make any such
amendment. Further, the Company and its Subsidiaries do not make any
representation to the Participant that the Special Retention Award granted
pursuant to the Award Agreement satisfies the requirements of Section 409A of
the Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Agreement or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.
25. Waiver. A waiver by the Company of breach of any provision of the Award
Agreement shall not operate or be construed as a waiver of any other provision
of the Award Agreement, or of any subsequent breach by the Participant or any
other Participant.
26. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or


5

--------------------------------------------------------------------------------





sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
27. Governing Law and Venue. As stated in the Plan, the Special Retention Award
and the provisions of the Award Agreement and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the laws of
the United States, shall be governed by the laws of the State of New York,
United States of America, without reference to principles of conflict of laws,
and construed accordingly. The jurisdiction and venue for any disputes arising
under, or any actions brought to enforce (or otherwise relating to), the Special
Retention Award will be exclusively in the courts in the State of New York,
County of New York, including the Federal Courts located therein (should Federal
jurisdiction exist).
28. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
29. Entire Agreement. The Award Agreement and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award
30. As permitted by Section 15(c) of the Plan, receipt of this Special Retention
Award is subject to the Participant’s acceptance of the Award and the terms of
this Award Agreement and the Plan through Merrill Lynch’s
OnLine® website www.benefits.ml.com and/or through such other procedures as may
be required by the Company (Participant’s “Acceptance”). To avoid forfeiture of
the Award, the Participant must provide such Acceptance within 6 months of the
grant date of the Award. The date as of which the Participant’s Special
Retention Award shall be forfeited, if the Participant has not provided such
Acceptance, will generally be set forth in the Participant’s account at Merrill
Lynch’s OnLine® website. If the Participant does not provide Acceptance within
this 6 month period, the Award will be cancelled in accordance with any
administrative procedures adopted under the Plan.








6

--------------------------------------------------------------------------------






APPENDIX A
TO THE ARCONIC INC.
2013 Stock Incentive Plan
Global Special Retention Award Agreement
For Non-U.S. Participants
This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Special Retention Awards if the Participant resides
and/or works outside of the United States. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Global Special Retention Award Agreement (the “Award Agreement”).
A. Termination. This provision supplements paragraph 3 of the Award Agreement.
The Company will determine when the Participant is no longer providing services
for purposes of the Special Retention Awards (including whether the Participant
may still be considered to be providing services while on a leave of absence).
B.    Responsibility for Taxes. This provision replaces paragraph 6 of the Award
Agreement (except if the Participant is subject to the short-swing profit rules
of Section 16(b) of the Securities Exchange Act of 1934, as amended).
The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of these Special Retention
Awards, including, but not limited to, the grant, vesting or settlement of
Special Retention Awards, the subsequent sale of Shares acquired pursuant to the
Special Retention Award and the receipt of any dividends or dividend
equivalents; and (b) do not commit to and are under no obligation to structure
the terms of the Special Retention Awards or any aspect of the Special Retention
Awards to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. The Participant shall not make any claim
against the Company, the Employer or any other Subsidiary, or their respective
board, officers or employees related to Tax-Related Items arising from this
Award. Furthermore, if the Participant has become subject to tax in more than
one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by: (i) requiring a cash payment from the
Participant; (ii) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer, (iii)
withholding from the proceeds of the sale of Shares acquired pursuant to the
Special Retention Awards, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization without further consent); and/or (iv) withholding from the Shares
subject to Special Retention Awards.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the Share equivalent) or, if not refunded, the
Participant may seek a refund from the local tax authorities. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax purposes, to have been issued the full number of Shares subject
to the vested Special Retention Awards, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items.


A-1

--------------------------------------------------------------------------------





Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
C.    Nature of Award. In accepting the Special Retention Awards, the
Participant acknowledges, understands and agrees that:
      a.    the Plan is established voluntarily by the Company, is discretionary
in nature and may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
      b.    this Special Retention Award is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Special Retention Awards, or benefits in lieu of Special Retention Awards, even
if Special Retention Awards have been granted in the past;
      c.    all decisions with respect to future Special Retention Awards or
other Awards, if any, will be at the sole discretion of the Company;
      d.    this Special Retention Award and the Participant’s participation in
the Plan shall not create a right to, or be interpreted as forming an employment
or service contract with the Company and shall not interfere with the ability of
the Employer to terminate the Participant’s employment contract (if any) at any
time;
      e.    the Participant’s participation in the Plan is voluntary;
      f.    this Special Retention Award and the Shares acquired under the Plan,
and the income from and value of same, are not intended to replace any pension
rights or compensation;
      g.    this Special Retention Award and the Shares acquired under the Plan,
and the income from and value of same, are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
      h.    the future value of the Shares subject to the Special Retention
Award is unknown, indeterminable and cannot be predicted with certainty;
      i.    unless otherwise agreed with the Company, Special Retention Awards
and the Shares acquired under the Plan, and the income from and value of same,
are not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;
      j.    no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of this Special Retention Award resulting from
termination of the Participant’s employment and/or service relationship (for any
reason whatsoever and regardless of whether later found to be invalid or in
breach of applicable laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment agreement, if any);
      k.    unless otherwise provided in the Plan or by the Company in its
discretion, this Special Retention Award and the benefits under the Plan
evidenced by the Award Agreement do not create any entitlement to have this
Special Retention Award or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
      l.    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Special
Retention Awards or of any amounts due to the Participant pursuant to the
Special Retention Awards or the subsequent sale of any Shares acquired under the
Plan.


A-2

--------------------------------------------------------------------------------





D. Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in the Award Agreement and any other
grant materials by and among, as applicable, the Company, the Employer and any
other Subsidiary for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Special Retention Awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Participant understands that Data may be transferred to Merrill Lynch, which
is assisting the Company with the implementation, administration and management
of the Plan. The Participant understands that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Merrill Lynch and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant this Special Retention Award or other Awards to the Participant
or administer or maintain such Awards. Therefore, the Participant understands
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.
Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
the Participant for the purpose of administering the Participant’s participation
in the Plan in compliance with the data privacy laws in the Participant’s
country, either now or in the future. The Participant understands and agrees
that he or she will not be able to participate in the Plan if the Participant
fails to provide such consent or agreement as requested by the Company and/or
the Employer.
E. Language. The Participant acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of the Award
Agreement. Furthermore, if the Participant has received the Award Agreement, or
any other document related to this Special Retention Award and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
F. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect his or her ability to accept, acquire, sell, or attempt to sell or
otherwise dispose of Shares or rights to Shares (e.g., Special Retention Awards)
or rights linked to the value of Shares, during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by
applicable laws or regulations in the applicable jurisdictions,


A-3

--------------------------------------------------------------------------------





including the United States and the Participant’s country). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before possessing inside information. Furthermore,
the Participant may be prohibited from (i) disclosing the inside information to
any third party, including fellow employees (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them to otherwise buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. The Participant acknowledges that it is his or
her responsibility to comply with any applicable restrictions, and the
Participant should consult his or her personal advisor on this matter.
G. Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.








A-4

--------------------------------------------------------------------------------






APPENDIX B
TO THE ARCONIC INC.
2013 Stock Incentive Plan
Global Special Retention Award Agreement
For Non-U.S. Participants
Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Global Special Retention Award Agreement (the “Award
Agreement”).
Terms and Conditions
This Appendix B includes special terms and conditions that govern Special
Retention Awards if the Participant resides and/or works in one of the countries
listed below.
If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of Special Retention
Awards or is considered a resident of another country for local law purposes,
the Committee shall, in its discretion, determine to what extent the special
terms and conditions contained herein shall be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of December
2017. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Special
Retention Award, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to the
Participant in the same manner.
Australia
Terms and Conditions
Australia Offer Document.
The grant of Special Retention Awards is intended to comply with the provisions
of the Corporations Act, 2001, Australian Securities & Investments Commission
(“ASIC”) Regulatory Guide 49 and ASIC Class Order 14/1000. Additional details
are set forth in the Offer Document for Australian resident employees, which is
being provided to the Participant with the Award Agreement.
Notifications
Exchange Control Information.


B-1



--------------------------------------------------------------------------------





Exchange control reporting is required for cash transactions exceeding A$10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.
Tax Information.
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).
Austria
Notifications
Exchange Control Information.
If the Participant holds Shares obtained through the Plan outside of Austria,
the Participant must submit a report to the Austrian National Bank. An exemption
applies if the value of the Shares as of any given quarter does not meet or
exceed €30,000,000 or as of December 31 does not meet or exceed €5,000,000. If
the former threshold is exceeded, quarterly obligations are imposed, whereas if
the latter threshold is exceeded, annual reports must be given. If quarterly
reporting is required, the reports must be filed by the fifteenth day of the
month following the last day of the respective quarter. The annual reporting
date is December 31 and the deadline for filing the annual report is January 31
of the following year.
When Shares are sold or cash dividends or dividend equivalent payments are
received, there may be exchange control obligations if the cash received is held
outside Austria. If the transaction volume of all the Participant’s accounts
abroad meets or exceeds €10,000,000, the movements and balances of all accounts
must be reported monthly, as of the last day of the month, on or before the
fifteenth of the following month.
Belgium
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is a Belgian resident, the Participant is required to report
any bank accounts opened and maintained outside of Belgium (e.g., brokerage
accounts opened in connection with the Plan) on his or her annual tax return. In
a separate report, the Participant is required to provide the National Bank of
Belgium with certain details regarding such foreign accounts (including the
account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption. The Participant should consult
with his or her personal tax advisor to determine his or her personal reporting
obligations.
Stock Exchange Tax.
From January 1, 2017, a stock exchange tax applies to transactions executed
through a non-Belgian financial intermediary. The stock exchange tax likely will
apply when the Shares are sold. The Participant should consult with his or her
personal tax advisor to determine his or her obligations with respect to the
stock exchange tax.
Brazil
Terms and Conditions
Compliance with Law.


B-2



--------------------------------------------------------------------------------





By accepting the Special Retention Award, the Participant acknowledges that he
or she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of Special Retention Awards, the
sale of the Shares acquired under the Plan and the receipt of any dividends.
Acknowledgement of Nature of the Grant. This provision supplements paragraph C
“Nature of Award” of Appendix A.
By accepting the Special Retention Awards, the Participant agrees that he or she
is making an investment decision, the Shares will be issued to the Participant
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period, and the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.
Notifications
Exchange Control Information.
If the Participant is a resident of or domiciled in Brazil, he or she will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of the assets and
rights is equal to or greater than US$100,000. If such amount exceeds
US$100,000,000, the declaration must be submitted quarterly. Assets and rights
that must be reported include Shares acquired under the Plan.
Tax on Financial Transactions (IOF).
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is the Participant’s responsibility to comply with
any applicable Tax on Financial Transactions arising from the Participant’s
participation in the Plan. The Participant should consult with his or her
personal tax advisor for additional details.
Canada
Terms and Conditions
Award Settled Only in Shares.
Notwithstanding any discretion in the Plan, the Special Retention Award shall be
settled in Shares only. The Participant is not entitled to receive a cash
payment pursuant to the Award.
Termination of Service. The following provision replaces paragraph A
“Termination” of Appendix A.
For purposes of the Special Retention Award, the Participant’s employment
relationship will be considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
Canadian laws or the terms of the Participant’s employment agreement, if any)
effective as of the date that is the earlier of (i) the date of the
Participant’s termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
service and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the Participant’s
employment agreement, if any). Unless otherwise expressly provided in the Award
Agreement or determined by the Company, the Participant’s right to vest in the
Special Retention Awards, if any, will terminate on such date. The Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively providing service for purposes of the Special Retention Award
(including whether the Participant may still be considered to be providing
services while on a leave of absence).
The Following Provisions Apply for Participants Resident in Quebec:


B-3



--------------------------------------------------------------------------------





Consent to Receive Information in English.
The Participant acknowledges that it is the express wish of the parties that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be written in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements paragraph D “Data Privacy” of Appendix A.
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s Employee file.
Notifications
Securities Law Information.
The Participant acknowledges that he or she is permitted to sell the Shares
acquired under the Plan through the designated broker appointed by the Company,
provided the sale of the Shares takes place outside of Canada through facilities
of a stock exchange on which the Shares are listed (i.e., the NYSE).
Foreign Asset/Account Reporting Information.
Canadian residents are required to report to the tax authorities certain foreign
property (including the Special Retention Awards) on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time in the year. The form must be filed by April 30 of the
following year. Special Retention Awards must be reported—generally at a nil
cost—if the C$100,000 cost threshold is exceeded because of other foreign
property the Participant holds. If Shares are acquired, their cost generally is
the adjusted cost base (“ACB”) of the Shares. The ACB would normally equal the
fair market value of the Shares at vesting, but if the Participant owns other
Shares, this ACB may have to be averaged with the ACB of the other Shares. The
Participant should consult with his or her personal legal advisor to ensure
compliance with applicable reporting obligations.
China
Terms and Conditions
The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“the PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:
Termination of Employment.
Due to exchange control laws in the PRC, the Participant agrees that the Company
reserves the right to require the sale of any Shares acquired at vesting of the
Special Retention Awards upon the termination of the Participant’s employment
for any reason. If the Company, in its discretion, does not exercise its right
to require the automatic sale of Shares issuable upon vesting of the Special
Retention Awards, as described in the preceding sentence, the Participant
understands and agrees that any Shares acquired by the Participant under the
Plan must be sold no later than six (6) months after termination of the
Participant’s employment, or within any other such time frame as


B-4



--------------------------------------------------------------------------------





permitted by the Company or required by SAFE. The Participant understands that
any Shares acquired under the Plan that have not been sold within six (6) months
of the Participant’s termination of employment will be automatically sold by a
designated broker at the Company’s discretion, pursuant to this authorization by
the Participant.
The Participant agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Participant’s
behalf, pursuant to this authorization) and the Participant expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Participant also agrees to sign any agreements, forms, and/or consents that may
be reasonably requested by the Company (or the designated broker) to effectuate
the sale of the Shares (including, without limitation, as to the transfers of
the proceeds and other exchange control matters noted below) and shall otherwise
cooperate with the Company with respect to such matters, provided that the
Participant shall not be permitted to exercise any influence over how, when or
whether the sales occur. The Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price.  Due to fluctuations in the Share price and/or
applicable exchange rates between vesting and (if later) the date on which the
Shares are sold, the amount of proceeds ultimately distributed to the
Participant may be more or less than the market value of the Shares upon vesting
(which is the amount relevant to determining the Participant’s liability for
Tax-Related Items). The Participant understands and agrees that the Company is
not responsible for the amount of any loss the Participant may incur and the
Company assumes no liability for any fluctuations in the Share price and/or any
applicable exchange rate.
Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale (less any Tax-Related Items, brokerage fees and commissions) to the
Participant in accordance with the applicable exchange control laws and
regulations, including but not limited to the restrictions set forth in this
Appendix B for China below under “Exchange Control Restrictions.”
Exchange Control Restrictions.
The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant will be required to immediately repatriate any
cash payments or proceeds obtained with respect to participation in the Plan to
the PRC. The Participant further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company or any Subsidiary, and the
Participant hereby consents and agrees that any payment or proceeds may be
transferred to such special account prior to being delivered to the Participant.
Any payment or proceeds may be paid to the Participant in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Participant in U.S. dollars, the Participant will be required to set up a
U.S. dollar bank account in the PRC (if the Participant does not already have
one) so that the payments or proceeds may be deposited into this account. If the
payments or proceeds are paid to the Participant in local currency, the Company
is under no obligation to secure any particular currency exchange rate and the
Company may face delays in converting the payments or proceeds to local currency
due to exchange control restrictions. The Participant agrees to bear any
currency exchange rate fluctuation risk between the time the cash proceeds are
received and the time the cash proceeds are distributed to the Participant
through the special account described above.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.
Notifications
Exchange Control Information.
PRC residents may be required to report to SAFE all details of their foreign
financial assets and liabilities, as well as details of any economic
transactions conducted with non-PRC residents.


B-5



--------------------------------------------------------------------------------





France
Terms and Conditions
Language Consent.
By accepting the grant of Special Retention Awards and the Award Agreement,
which provides for the terms and conditions of your Special Retention Awards,
the Participant confirms having read and understood the documents relating to
this Award (the Plan and the Award Agreement, including this Appendix) which
were provided to the Participant in English. The Participant accepts the terms
of those documents accordingly.
En acceptant l’Attribution d’Actions Attribuées et ce Contrat d’Attribution qui
contient les termes et conditions des Actions Attribuées, le Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le Plan
et le Contrat d’Attribution, ainsi que les Annexes) qui ont été transmis au
Participant en langue anglaise. Le Participant accepte ainsi les conditions et
termes de ces documents.
Notifications
Tax Information.
The Special Retention Awards are not intended to be French tax-qualified awards.
Foreign Asset/Account Reporting Information.
French residents are required to report all foreign accounts (whether open,
current or closed) to the French tax authorities when filing their annual tax
returns. The Participant should consult with his or her personal advisor to
ensure compliance with applicable reporting obligations.
Germany
Notifications
Exchange Control Information.
If the Participant receives cross-border payments in excess of €12,500 in
connection with the sale of securities (including Shares acquired under the
Plan) or the receipt of any dividends or dividend equivalent payments, such
payment must be reported monthly to the German Federal Bank (Bundesbank).  The
Participant is responsible for the reporting obligation and should file the
report electronically by the fifth day of the month following the month in which
the payment is made. A copy of the report (“Allgemeines Meldeportal Statistik”)
can be accessed via Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.
Hungary
There are no country-specific provisions.
India
Notifications
Exchange Control Information.
Indian residents are required to repatriate to India all proceeds received from
the sale of Shares within 90 days of receipt and any dividends or dividend
equivalent payments within 180 days of receipt, or within such other period of
time as may be required under applicable regulations. The Participant must
maintain the foreign inward remittance


B-6



--------------------------------------------------------------------------------





certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or the Company requests proof of
repatriation. It is the Participant’s responsibility to comply with applicable
exchange control laws in India.
Foreign Asset/Account Reporting Information.
The Participant is required to declare any foreign bank accounts and any foreign
financial assets (including Shares held outside India) in the Participant’s
annual tax return. The Participant is responsible for complying with this
reporting obligation and should confer with his or her personal tax advisor in
this regard.
Japan
Notifications
Foreign Asset/Account Reporting Information.
The Participant will be required to report details of any assets held outside of
Japan as of December 31 (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15 of the following year. The Participant
should consult with his or her personal tax advisor as to whether the reporting
obligation applies to the Participant and whether the Participant will be
required to report details of any outstanding Special Retention Awards, Shares
or cash held by the Participant in the report.
Korea
Notifications
Exchange Control Information.
Exchange control laws require Korean residents who realized US$500,000 or more
from the sale of Shares or the receipt of dividends in a single transaction
before July 18, 2017 to repatriate the proceeds back to Korea within three years
of the sale/receipt.
Foreign Asset/Account Reporting Information.
If the Participant is a Korean resident, the Participant must declare all of his
or her foreign financial accounts (including any brokerage account) to the
Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). The Participant should consult with his or her personal tax advisor
as to whether the reporting obligation applies.


Mexico
Terms and Conditions
Policy Statement.
The Special Retention Award is a unilateral and discretionary award and,
therefore, the Company reserves the absolute right to amend it and discontinue
it at any time without any liability.
The Company, with offices at 390 Park Avenue, New York City, New York, 10022
U.S.A., is solely responsible for the administration of the Plan, and
participation in the Plan and the Award of the Special Retention Award does not,
in any way, establish an employment relationship between the Participant and the
Company since the Participant is


B-7



--------------------------------------------------------------------------------





participating in the Plan on a wholly commercial basis and the sole employer is
a Mexican Subsidiary, nor does it establish any rights between the Participant
and the Employer.
Plan Document Acknowledgment.
By accepting the Special Retention Awards, the Participant acknowledges that he
or she has received copies of the Plan, has reviewed the Plan and the Award
Agreement in their entirety, and fully understands and accepts all provisions of
the Plan and the Award Agreement, including the Appendices.
In addition, the Participant expressly approves that: (i) participation in the
Plan does not constitute an acquired right; (ii) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis;
(iii) participation in the Plan is voluntary; and (iv) neither the Company nor
any Subsidiary is responsible for any decrease in the value of the Shares
acquired upon vesting of the Special Retention Awards.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of his or her participation in the Plan and therefore grant
a full and broad release to the Employer, the Company and its other Subsidiaries
with respect to any claim that may arise under the Plan.
Spanish Translation
Declaración de Política.
El Otorgamiento de Unidades de Acciones Restringidas es un otorgamiento
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el Plan en cualquier tiempo, sin
responsabilidad alguna.
La Compañía, con oficinas registradas ubicadas en 390 Park Avenue, New York, New
York 10022 U.S.A., es únicamente responsable de la administración del Plan, y la
participación en el Plan y el Otorgamiento de Unidades de Acciones Restringidas
no establecen, de forma alguna, una relación de trabajo entre el Participante y
la Compañía, ya que el Participante está participando en el Plan sobre una base
comercial y el único patrón es una Afiliada Mexicana y tampoco establece ningún
derecho entre usted y el Patrón.
Reconocimiento del Documento del Plan.
Al aceptar el Otorgamiento de las Unidades de Acciones Restringidas, el
Participante reconoce que ha recibido copias del Plan, ha revisado el Plan y los
Términos del Otorgamiento en su totalidad y que entiende y acepta completamente
todas las disposiciones contenidas en el Plan y en los Términos del
Otorgamiento, incluyendo los Apéndices.
Adicionalmente, el Participante aprueba expresamente que (i) la participación en
el Plan no constituye un derecho adquirido; (ii) el Plan y la participación en
el Plan se ofrecen por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, cualquier Filial y
el Patrón no son responsables por cualquier disminución en el valor de las
Acciones adquiridas al momento de tener derecho en relación con las Unidades de
Acciones Restringidas.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una reclamación o demanda en contra de la Compañía por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, por lo tanto, otorga el más amplio y total finiquito al Patrón, la
Compañía y sus Filiales en relación con cualquier reclamación demanda que
pudiera surgir de conformidad con el Plan.
Netherlands
There are no country-specific provisions.


B-8



--------------------------------------------------------------------------------





Russia
Terms and Conditions
U.S. Transaction.
The Participant understands that the grant of the Special Retention Award is a
right to receive Shares if certain conditions are met and that the offer is made
by the Company in the United States. Upon vesting of the Special Retention
Award, any Shares to be issued to the Participant shall be delivered to the
Participant through a brokerage account in the United States.
Notifications
Exchange Control Information.
Under current exchange control regulations, within a reasonably short time after
the sale of Shares acquired upon vesting of the Special Retention Award or the
receipt of dividend equivalent payments, the Participant is required to
repatriate such funds received in connection with the Plan to the Participant’s
bank account in Russia prior to using those proceeds for any purpose including
reinvestments. Such proceeds must be initially credited to the Participant
through a foreign currency account at an authorized bank in Russia. After the
proceeds are initially received in Russia, they may be further remitted to
foreign banks in accordance with Russian exchange control laws. The Participant
is strongly encouraged to contact the Participant’s personal advisor to confirm
the applicable Russian exchange control rules because significant penalties may
apply in the case of non-compliance and because exchange control requirements
may change.
Securities Law Information.
The Participant is not permitted to sell Shares directly to other Russian legal
entities or residents.
The grant of the Special Retention Awards and the distribution of the Plan and
all other materials the Participant may receive regarding participation in the
Plan do not constitute an offering or the advertising of securities in Russia.
The issuance of Shares pursuant to the Plan has not and will not be registered
in Russia and, therefore, the Shares may not be used for an offering or public
circulation in Russia. In no event will Shares be delivered to the Participant
in Russia; all Shares acquired under the Plan will be maintained on the
Participant’s behalf in the United States.
Data Privacy Acknowledgement.
The Participant hereby acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in
Appendix A to the Award Agreement and by participating in the Plan, the
Participant agrees to such terms. In this regard, upon request of the Company or
the Employer, the Participant agrees to provide an executed data privacy consent
form to the Company or the Employer (or any other agreements or consents that
may be required by the Company or the Employer) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws of Russia,
either now or in the future.
Labor Law Information.
If the Participant continues to hold Shares after involuntary termination, the
Participant may not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Legislation Information.
Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or


B-9



--------------------------------------------------------------------------------





indirectly, in a foreign company (including Shares acquired under the Plan). The
Participant is strongly advised to consult with his or her personal legal
advisor to determine whether the restriction applies to the Participant.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. The following provisions supplement
paragraph A “Termination” of Appendix A.
By accepting the Special Retention Award, the Participant consents to
participation in the Plan and acknowledges that Participant has received a copy
of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
Special Retention Award, if the Participant’s employment terminates, unless
otherwise provided in the Award Agreement or by the Company, any unvested
Special Retention Awards shall be forfeited without entitlement to the
underlying Shares or to any amount as indemnification in the event of a
termination, including, but not limited to: resignation, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Special Retention Awards under the Plan
to individuals who may be Employees of the Company or a Subsidiary. The decision
is limited and entered into based upon the express assumption and condition that
any Special Retention Awards will not economically or otherwise bind the Company
or any Subsidiary, including the Employer, on an ongoing basis, other than as
expressly set forth in the Award Agreement. Consequently, the Participant
understands that the Special Retention Awards are granted on the assumption and
condition that the Special Retention Awards shall not become part of any
employment or service agreement (whether with the Company or any Subsidiary,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
Special Retention Awards, which is gratuitous and discretionary, since the
future value of the Special Retention Awards and the underlying Shares is
unknown and unpredictable. The Participant also understands that the grant of
Special Retention Awards would not be made but for the assumptions and
conditions set forth hereinabove; thus, the Participant understands,
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or any of the conditions not be met for any reason, the Special
Retention Award and any right to the underlying Shares shall be null and void.
Notifications
Securities Law Information.
No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the Special
Retention Award. No public offering prospectus has been nor will be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) (“CNMV”). Neither the Plan nor the Award Agreement constitute a
public offering prospectus and they have not been, nor will they be, registered
with the CNMV.
Exchange Control Information.
It is the Participant’s responsibility to comply with exchange control
regulations in Spain. The Participant must declare the acquisition of Shares for
statistical purposes to the Spanish Direccion General de Comercio e Inversiones
(the “DGCI”) of the Ministry of Economy and Competitiveness. In addition, the
Participant must also file a


B-10



--------------------------------------------------------------------------------





Form D-6 with the Directorate of Foreign Transaction each January in which the
Shares are owned. The sale of Shares also must be declared on Form D-6 filed
with the DGCI in January, unless the sale proceeds exceed the applicable
threshold (currently €1,502,530), in which case, the filing is due within one
month after the sale.
Foreign Asset/Account Reporting Information.
The Participant is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
Shares held in such accounts if the value of the transactions during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.
Further, to the extent that the Participant holds Shares and/or has bank
accounts outside Spain with a value in excess of €50,000 (for each type of
asset) as of December 31, the Participant will be required to report information
on such assets on his or her tax return (tax form 720) for such year. After such
Shares and/or accounts are initially reported, the reporting obligation will
apply for subsequent years only if the value of any previously-reported Shares
or accounts increases by more than €20,000 or if the Participant sells or
otherwise disposes of any previously-reported Shares or accounts.
Switzerland
Notifications
Securities Law Information.
The grant of the Special Retention Award under the Plan is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this document nor any other material related to the Special
Retention Award constitutes a prospectus as such term is understood pursuant to
Article 652a of the Swiss Code of Obligations, and neither this document nor any
other materials related to the Special Retention Award may be publicly
distributed or otherwise made publicly available in Switzerland. Neither this
document nor any other offering or marketing materials relating to the Special
Retention Awards have been or will be filed with, approved or supervised by any
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).
United Kingdom
Terms and Conditions
Responsibility for Taxes. The following supplements paragraph B “Responsibility
for Taxes” of Appendix A:
Without limitation to paragraph B “Responsibility for Taxes” of Appendix A, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or the Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and the Employer against
any Tax-Related Items that they are required to pay or withhold or have paid or
will have to pay to HMRC (or any other tax authority or any other relevant
authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a Director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934), the Participant may not be able to indemnify
the Company or the Employer for the amount of any income tax not collected from
or paid by the Participant, as it may be considered a loan. In this case, the
amount of any uncollected income tax may constitute a benefit to the Participant
on which additional income tax and employee National Insurance contributions
(“NICs”) may be payable. The Participant agrees to report and pay any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and to pay the Employer for the value of the employee NICs due on this
additional benefit, which the Company or the Employer may recover from the
Participant by any of the means referred to in the Award Agreement, including
the Appendices.


B-11

